DISSENTING OPINION.
GRAVES, J.
— I cannot concur with my learned brother in the affirmance of this judgment. I think the plaintiff’s own negligence bars his action. His very duties (those of a “trouble” man among wires) required of him alertness. He was advised of the situation. He knew that there had been a windstorm and wires were apt to be misplaced. In fact this was one of the “troubles” in the line of his work. He knew that the line of poles was occupied by more than one company. He knew that wires of the defendant carried a deadly current. He knew that by wind or otherwise such wires might become displaced. When he reached this pole in question he knew or might have known by the exercise of reasonable care that the wires had not been strung thereon, although the pole stood up in the midst of them. He knew that there were iron handholds or steps thereon, because he was using them. He knew that the deadly ladened wire of the defendant ran by that pole and that it had not been fixed to a cross-.arm so as to keep it in place. His experience taught him that if a wire of high voltage was in contact with the iron steps, and his hand was placed upon the iron step, he might be burned. The steps and the wires were *103there in plain open view. To look was to see them. The plain physical facts cannot be wiped out by evasive testimony. [Kelsay v. Mo. Pac. Ry. Co., 129 Mo. l c. 376.]
Had plaintiff looked as he proceeded up this pole this case would not be here, he would not have been injured. When the evidence from all sides, as here, discloses a situation of physical facts, we must measure care or want of care by those facts. We cannot blind our eyes to them and admeasure rights. The condition of this pole was in plain view. As plaintiff went up the pole had he looked at each step before touching it, the trouble would have been averted. The pole stood among these wires and this he knew. The steps were there and the slightest care upon his part as he approached the wires in his ascent would have discovered the contact of the wire and the iron step. Under the admitted and undisputed facts the negligence of' the plaintiff bars his action, and the trial court should have so said. The judgment should be simply reversed.
Paris, J., concurs in these views.